Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 02/20/22 has been entered. Claim 5 has been cancelled. Claims 1 – 4 and 6 – 10 are pending. The amendment to claim 1 has support in at least the original claim set. Applicant’s amendment of claim 1 has overcome the rejection under 112(b). 

The amendment to claim 1 has overcome the previous rejection of; 
Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coppola (US2002/0056191, cited in the IDS of 09/18/2020).
 Claims 1 – 4, 6 – 7, and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN102091642, using espacenet translation)

However, upon further consideration a new rejection is made of claims 1 – 4, 6 – 7, and 9 – 10 under 103 in view of Jin (CN102091642, using espacenet translation) and He (US 7,005,404)


Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the terms "low pressure" and/or “very low pressure” is a relative term which renders the claim indefinite.  The terms "low pressure" and/or “very low pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, it is interpreted that the phrase(s) mean any pressure under atmosphere (i.e. 1 atm). 

Claims 2 – 4 and 6 – 10 are rejected by virtue of dependency. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 4 and 6 – 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US2002/0056191, cited in the IDS of 09/18/2020), as applied above in claim 1, in further view of Kodas (US 6,316,100)


 Regarding claims 1 – 3 and 6, Coppola teaches a method of providing resistance to oxidation of nickel powder [Title, 0007]. Coppola discloses that the steps include mixing nickel powder (interpreted as the substrate metal, which also meets the claimed limitation of claim 2) and platinum powder (interpreted as the metal powder for modification, which also meets the claimed limitation of claim 3) [0011, 0009], followed by mixing with one gram of electrode medium and painting it on an Al2O3 substrate [0009] (interpreted as the preparation in a non-equilibrium condition step), and then heated to 500°C for 4 hours (which meets the claimed ranges of claim 6) [0011]. Coppola teaches that the nickel and platinum form an alloy after the heat treatment (interpreted as meeting the claimed limitation of “the metal material reaches an equilibrium state”) [0010]. 
While Coppola does not explicitly teach “a doped phase is exsolved to the surface of the metal material to obtain a modified metal material” during the heat treatment. Given that Coppola teaches a “substrate metal” that meets the claimed limitation of claim 2, and a metal for modification that meets the claimed limitation of claim 3, and further still, teaches a heat treatment that meets the claimed temperature and time ranges of claim 6; there is reasonable expectation to a person of ordinary skill in the art that the method of Coppola meets the claimed limitation of “a doped phase is exsolved to the surface of the metal material to obtain a modified metal material” during the heat treatment. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)).

Coppola does not explicitly teach using one of non-equilibrium conditions, in the step of coating as described in [0010]. 	

Kodas teaches a method of producing nickel powder including various nickel alloy particles [Col 4, line 25 – 26] such nickel with platinum (similar to Coppola) [Col 36, line 43 – 46]. Kodas also teaches the nickel powder can be used in formation of multilayer ceramic capacitors (similar to Coppola, 0017] and their thick films [Col 4, line 10 – 20]. Kodas further teaches that the powders can be thermally sprayed onto substrate to form thick coating [Col 48, line 20 – 25]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Coppola including mixing, coating, and heating, and substituted the coating of the Al2O3 substrate with a step of thermally spraying the powder onto the substrate to create the coating, as taught by Kodas. Given that Coppola and Kodas are directed to nickel (alloy) powders that can be used to create multilayer ceramic capacitors (i.e. analogous art), a person of ordinary skill in the art would have a reasonable expectation of success in using the Ni/Pt powder as a thermally sprayed powder for the coating of the Al2O3 to achieve predictable results. 

Regarding claim 4, Coppola in view of Kodas teaches the claimed invention as applied above in claim 1. Coppola teaches that 5 wt% of platinum is used [0008], which meets the claimed range. 

Regarding claim 7, Coppola in view of Kodas teaches the claimed invention as applied above in claim 1. Coppola teaches that the nickel and platinum are mixed by milling, wherein milling meets the broadest reasonable interpretation of “mechanical mixing” [0009].

Regarding claim 8, Coppola in view of Kodas teaches the claimed invention as applied above in claim 1. Coppola teaches that the heat treatment is in a nitrogen atmosphere, meeting the claimed limitation of “protective atmosphere” [0010]. 

Regarding claims 9, Coppola in view of Kodas teaches the claimed invention as applied above in claim 1. Coppola describes producing a Ni/Pt alloy powder with increased resistance to oxidation using a method as described above in claim 1 (meeting the claimed limitation of a metal material made by the method of claim 1). 
	
Regarding claims 10, Coppola in view of Kodas teaches the claimed invention as applied above in claim 9. While Coppola does not explicitly teach that the platinum (interpreted as the metal for modification) is pinned on the surface of the nickel powder, or that the platinum powder has a “nanostructure”. 
Given that Coppola in view of Kodas teaches the method of claim 1, teaches a “substrate metal” that meets the claimed limitation of claim 2, and a metal for modification that meets the claimed limitation of claim 3 in an amount that meets claim 4, and further still, teaches a heat treatment that meets the claimed temperature and time ranges of claim 6 and which uses an atmosphere that meets the claimed limitation of claim 8; there is reasonable expectation to a person of ordinary skill in the art that the method of Coppola meets the claimed limitations of claim 10, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)).


Claims 1 – 4, 6 – 7, and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN102091642, using espacenet translation) in view of He (US 7,005,404)
 
Regarding claim 1, Jin teaches a method producing a nano noble metal catalyst supported by composited oxide [0007]. Jin teaches that the method includes the steps of mechanically alloying precious metal powder (interpreted as the metal powder for modification) and transition powder (interpreted as the substrate metal) [0024] by high-energy ball milling (interpreted as the mixing step) [0028], coating the composited powder onto a porous ceramic catalyst carrier (interpreted as the preparation at non-equilibrium condition) [0029] and heating the coated material at a temperature range of 700 – 1500 K for 1 – 8 hours [0030].  

While Jin does not explicitly teach “a doped phase is exsolved to the surface of the metal material to obtain a modified metal material” during the heat treatment. However, Jin teaches that the nano-noble metal particles are dispersed on the surface of the composite oxide structure by in-situ reaction synthesis and given that Jin teaches a substantially identical process including mixing a precious metal and transition metal together and heating in a temperature and time range that overlap with the range claimed in claim 6; there is reasonable expectation to a person of ordinary skill in the art that the method of Jin would meet the claimed limitation of “a doped phase is exsolved to the surface of the metal material to obtain a modified metal material” during the heat treatment. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case processes, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)).
Jin does not explicitly teach using one of non-equilibrium conditions for the coating.

	He teaches a method of making a catalytic surfaces involving a coating of metal oxide and noble metal particles [Abstract]. He teaches that a powder mixture of the metal oxide precursor and noble metal component particles is created and then thermally sprayed to product a catalyst (meeting the claimed limitation of plasma sprayed at atmospheric) [Col 1, line 40 – 50]. He further discloses that the thermal sprayed coating produces a porous, fine particle coating and that the coating has good mechanical adhesion to the substrate as well as stability properties and surface characteristics useful for catalysts [Col 1, line 52 – 55].

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the coating step as taught by Jin and used the step of thermal spraying to coat, as taught by He. As taught by He, using thermal spraying to coat the catalyst results in a porous, fine particle coating and a coating has good mechanical adhesion to the substrate as well as stability properties and surface characteristics useful for catalysts. Furthermore, given that Jin and He are directed to catalytic materials with powder mixtures including noble metals, a person of ordinary skill in the art would have a reasonable expectation of success substituting the coating step of Jin with that of He, to achieve predictable results. 

Regarding claims 2 – 3, Jin in view of He teaches that the claimed invention as applied above in claim 1. Jin teaches that the transition metal can be Ti, V, Zn, Cu, Ni, or Fe, which meets the claimed limitation of claim 2, and also teaches that precious metal powder can be two or more of Ag, Au, Pt, Ru, Rh, Pd, Ir, or Re, which meets the claimed limitation of claim 3.

Regarding claim 4, Jin in view of He teaches that the claimed invention as applied above in claim 1. Jin teaches that precious metal powder is included in a range of 2 – 10 wt% [0024], which falls within the claimed range. 

Regarding claim 6, Jin in view of He teaches that the claimed invention as applied above in claim 1. Jin teaches that when heating the coated material, the temperature range is 700 – 1500 K, which overlaps with the claimed range, and the time range is 1 – 8 hours, which falls within the claimed range [0030].
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Jin in view of He teaches that the claimed invention as applied above in claim 1. Jin teaches mechanically alloying precious metal powder (interpreted as the metal powder for modification) and transition powder (interpreted as the substrate metal) by high-energy ball milling [0028], meeting the claimed limitation of mechanically mixing. 

Regarding claim 9 – 10, Jin in view of He teaches that the claimed invention as applied above in claim 1. Jin teaches making a nano noble metal catalyst supported by composited oxide [0007] by ball milling, coating and heating (meeting the claimed limitation of claim 9) and further teaches that the nano noble metal is supported (i.e. on the surface of) a composite oxide. That is, the material of Jin has a doped metal on the surface in which the doped metal has a “nanostructure”. 


Response to Arguments
Applicant's arguments filed 02/20/2022 have been fully considered but they are not persuasive. 

Applicant argues that “low pressure plasma spray (LPPS)” and “very low pressure plasma spray” (VLPPS) are well-known techniques in the art and have well-defined ranges and therefore, the terms are not indefinite. The examiner respectfully disagrees. While examiner acknowledges and agrees that the techniques are well-known in art, the pressure ranges within which these techniques are conducted is not well-defined which leaves the metes and bounds of the claimed invention, unclear. Applicant cites NPL “Niessen et al. K. Therm. Spray Technol., 19, 2010, pp. 502 – 509”, which discloses that the common working pressure ranges of the standard vacuum process (including LPPS) is 50 – 200 mbar [See pg 503, left column]. However, as discussed by Corrosionpedia “What is lower Pressure Plasma Spraying (LPPS)”, this is process is operated at a pressure range of approximately 20 – 100 Torr (26.6645 mbar – 133.322 mbar), which is different from the pressure range discussed by Niessen. Therefore, the pressure ranges that would be included for LPPS (and also VLPPS) is indefinite. 

Applicant argues that Kodas does not teach the using a mixture of metals and therefore, the claimed invention (which requires a metal mixture) would not be obvious to a person of ordinary skill in the art. The examiner respectfully disagrees. First, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection of claim 1 (previously claim 5), is Coppola in view of Kodas, wherein Coppola teaches using a metal mixture and Kodas teaches thermal spray. Furthermore, Coppola and Kodas are directed to multilayer ceramic capacitors [Coppola, 0002; Kodas, Col 1, line 25 – 28] making them art in the same field of endeavor. That is, Coppola teaches using a powder mixture and subjecting it to heat treatment and Kodas teaches coating metal powders in the same field of endeavor using thermal spraying, and therefore, a person of ordinary skill in the art would have a reasonable expectation of success in substituting the coating of Coppola with the thermal spraying of Kodas to achieve predictable results. 
Applicant arguments regarding the surprising increase in specific surface area of the substrate and therefore, more catalytically active sites and catalytic activity is respectfully not found persuasive. “Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” (See MPEP 2145). Furthermore, it is noted that the claimed invention does not require the metal material to be catalytic/a catalyst and only require that an doped phase is present on a metal material surface. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2017/0175244 – Teaches thermally spraying an alloyed powder and heat treating to produce precipitates in the coating layer. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735